PER CURIAM:
Theodore Thomas Wagner appeals the magistrate judge’s order denying his motion for an extension of time to serve process on unidentified Defendants and the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge and the district court. Wagner v. Charleston County Jail, No. 3:05-cv-01435-GRA (D.S.C. filed Jan. 9, 2006 & entered Jan. 10, 2006; filed Feb. 2, 2006 & entered Feb. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED